926 So. 2d 538 (2006)
Larry J. LOUVIERE and Kathleen Louviere, Individually and on Behalf of Their Minor Daughter, Katie Louviere
v.
STATE of Louisiana, Louisiana Department of Education, Louisiana Board of Elementary and Secondary Education, Louisiana School for Math, Science and the Arts and Board of Directors of the Louisiana School for Math, Science and the Arts.
No. 2005-C-2258.
Supreme Court of Louisiana.
April 24, 2006.
*539 Denied.
VICTORY, J., would grant.
TRAYLOR, J., would grant.
WEIMER, J., would grant.